 1 Bobby Saadian (SBN 250377)
   Thiago Coelho (SBN 324715)
 2 WILSHIRE LAW FIRM
   3055 Wilshire Blvd., 12th Floor
 3
   Los Angeles, California 90010
 4 Telephone: (213) 381-9988
   Facsimile: (213) 381-9989
 5
   Attorneys for Plaintiff and Proposed Class
 6

 7 JEFFER MANGELS BUTLER & MITCHELL LLP
   MATTHEW S. KENEFICK (SBN 227298)
 8 LAUREN BABST (SBN 313156)
   SHENEL OZISIK (SBN 324215)
 9 Two Embarcadero Center, 5th Floor
   San Francisco, California 94111-3813
10 Telephone:     (415) 398-8080
11 Facsimile:     (415) 398-5584

12 Attorneys for Defendant

13

14                              UNITED STATES DISTRICT COURT

15                           EASTERN DISTRICT OF CALIFORNIA

16

17 VALERIE BROOKS, individually and on           Case No. 2:19-cv-01823-JAM-KJN
   behalf of all others similarly situated,
18                                               STIPULATED PROTECTIVE ORDER
                   Plaintiff,
19                                               Assigned for all purposes to
           v.                                    the Hon. John A. Mendez
20
   M.A.C. COSMETICS INC., a Delaware             Complaint Filed: September 11, 2019
21 corporation; and DOES 1 to 10, inclusive,     Trial Date: January 11, 2021

22                Defendants.

23

24

25

26

27

28


     67827295v1
                                   STIPULATED PROTECTIVE ORDER
 1 1.             PURPOSES AND LIMITATIONS

 2                Disclosure and discovery activity in this action are likely to involve production of

 3 confidential, proprietary, or private information for which special protection from public

 4 disclosure and from use for any purpose other than prosecuting this litigation may be warranted.

 5 Accordingly, the parties hereby stipulate to and petition the court to enter the following Stipulated

 6 Protective Order. The parties acknowledge that this Order does not confer blanket protections on

 7 all disclosures or responses to discovery and that the protection it affords from public disclosure

 8 and use extends only to the limited information or items that are entitled to confidential treatment

 9 under the applicable legal principles. The parties further acknowledge, as set forth in Section
10 12.3, below, that this Stipulated Protective Order does not entitle them to file confidential

11 information under seal; Civil Local Rule 141 sets forth the procedures that must be followed and

12 the standards that will be applied when a party seeks permission from the court to file material

13 under seal.

14 2.             DEFINITIONS

15                2.1    Challenging Party: a Party or Non-Party that challenges the designation of

16 information or items under this Order.

17                2.2    “CONFIDENTIAL” Information or Items: information (regardless of how it is

18 generated, stored or maintained) or tangible things that qualify for protection under Federal Rule

19 of Civil Procedure 26(c).

20                2.3    Counsel (without qualifier): Outside Counsel of Record and House Counsel (as

21 well as their support staff).

22                2.4    Designating Party: a Party or Non-Party that designates information or items that it

23 produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

24                2.5    Disclosure or Discovery Material: all items or information, regardless of the

25 medium or manner in which it is generated, stored, or maintained (including, among other things,

26 testimony, transcripts, and tangible things), that are produced or generated in disclosures or

27 responses to discovery in this matter.

28                2.6    Expert: a person with specialized knowledge or experience in a matter pertinent to


     67827295v1
                                                           2
                                           STIPULATED PROTECTIVE ORDER
 1 the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

 2 consultant in this action.

 3                2.7    House Counsel: attorneys who are employees of a party to this action. House

 4 Counsel does not include Outside Counsel of Record or any other outside counsel.

 5                2.8    Non-Party: any natural person, partnership, corporation, association, or other legal

 6 entity not named as a Party to this action.

 7                2.9    Outside Counsel of Record: attorneys who are not employees of a party to this

 8 action but are retained to represent or advise a party to this action and have appeared in this action

 9 on behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.
10                2.10   Party: any party to this action, including all of its officers, directors, employees,

11 consultants, retained experts, and Outside Counsel of Record (and their support staffs).

12                2.11   Producing Party: a Party or Non-Party that produces Disclosure or Discovery

13 Material in this action.

14                2.12   Professional Vendors: persons or entities that provide litigation support services

15 (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and

16 organizing, storing, or retrieving data in any form or medium) and their employees and

17 subcontractors.

18                2.13   Protected Material: any Disclosure or Discovery Material that is designated as

19 “CONFIDENTIAL.”

20                2.14   Receiving Party: a Party that receives Disclosure or Discovery Material from a

21 Producing Party.

22 3.             SCOPE

23                The protections conferred by this Stipulation and Order cover not only Protected Material (as

24 defined above), but also (1) any information copied or extracted from Protected Material; (2) all

25 copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

26 conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

27 However, the protections conferred by this Stipulation and Order do not cover the following

28 information: (a) any information that is in the public domain at the time of disclosure to a Receiving


     67827295v1
                                                            3
                                           STIPULATED PROTECTIVE ORDER
 1 Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of

 2 publication not involving a violation of this Order, including becoming part of the public record

 3 through trial or otherwise; and (b) any information known to the Receiving Party prior to the

 4 disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the

 5 information lawfully and under no obligation of confidentiality to the Designating Party. Any use of

 6 Protected Material at trial shall be governed by a separate agreement or order.

 7 4.             DURATION

 8                Even after final disposition of this litigation, the confidentiality obligations imposed by this

 9 Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
10 otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

11 defenses in this action, with or without prejudice; and (2) final judgment herein after the completion

12 and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the

13 time limits for filing any motions or applications for extension of time pursuant to applicable law.

14 5.             DESIGNATING PROTECTED MATERIAL

15                5.1    Exercise of Restraint and Care in Designating Material for Protection. Each Party

16 or Non-Party that designates information or items for protection under this Order must take care to

17 limit any such designation to specific material that qualifies under the appropriate standards. The

18 Designating Party must designate for protection only those parts of material, documents, items, or

19 oral or written communications that qualify – so that other portions of the material, documents,

20 items, or communications for which protection is not warranted are not swept unjustifiably within

21 the ambit of this Order.

22                Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown

23 to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

24 encumber or retard the case development process or to impose unnecessary expenses and burdens on

25 other parties) expose the Designating Party to sanctions.

26                If it comes to a Designating Party’s attention that information or items that it designated for

27 protection do not qualify for protection, that Designating Party must promptly notify all other Parties

28 that it is withdrawing the mistaken designation.


     67827295v1
                                                            4
                                            STIPULATED PROTECTIVE ORDER
 1                5.2    Manner and Timing of Designations. Except as otherwise provided in this Order

 2 (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise stipulated or ordered,

 3 Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

 4 designated before the material is disclosed or produced.

 5                Designation in conformity with this Order requires:

 6                (a) for information in documentary form (e.g., paper or electronic documents, but

 7 excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

 8 affix the legend “CONFIDENTIAL” to each page that contains protected material. If only a

 9 portion or portions of the material on a page qualifies for protection, the Producing Party also must
10 clearly identify the protected portion(s) (e.g., by making appropriate markings in the margins).

11                A Party or Non-Party that makes original documents or materials available for inspection
12 need not designate them for protection until after the inspecting Party has indicated which material

13 it would like copied and produced. During the inspection and before the designation, all of the

14 material made available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting

15 Party has identified the documents it wants copied and produced, the Producing Party must

16 determine which documents, or portions thereof, qualify for protection under this Order. Then,

17 before producing the specified documents, the Producing Party must affix the “CONFIDENTIAL”

18 legend to each page that contains Protected Material. If only a portion or portions of the material

19 on a page qualifies for protection, the Producing Party also must clearly identify the protected

20 portion(s) (e.g., by making appropriate markings in the margins).

21                (b) for testimony given in deposition or in other pretrial or trial proceedings, that the
22 Designating Party identify on the record, before the close of the deposition, hearing, or other

23 proceeding, all protected testimony.

24                (c) for information produced in some form other than documentary and for any other
25 tangible items, that the Producing Party affix in a prominent place on the exterior of the container

26 or containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a

27 portion or portions of the information or item warrant protection, the Producing Party, to the

28 extent practicable, shall identify the protected portion(s).


     67827295v1
                                                            5
                                            STIPULATED PROTECTIVE ORDER
 1                5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 2 designate qualified information or items does not, standing alone, waive the Designating Party’s

 3 right to secure protection under this Order for such material. Upon timely correction of a

 4 designation, the Receiving Party must make reasonable efforts to assure that the material is treated

 5 in accordance with the provisions of this Order.

 6 6.             CHALLENGING CONFIDENTIALITY DESIGNATIONS

 7                6.1   Timing of Challenges. Any Party or Non-Party may challenge a designation of

 8 confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

 9 designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
10 burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

11 challenge a confidentiality designation by electing not to mount a challenge promptly after the

12 original designation is disclosed.

13                6.2   Meet and Confer. The Challenging Party shall initiate the dispute resolution

14 process by providing written notice of each designation it is challenging and describing the basis

15 for each challenge. To avoid ambiguity as to whether a challenge has been made, the written

16 notice must recite that the challenge to confidentiality is being made in accordance with this

17 specific paragraph of the Protective Order. The parties shall attempt to resolve each challenge in

18 good faith and must begin the process by conferring directly (in voice to voice dialogue; other

19 forms of communication are not sufficient) within 14 days of the date of service of notice. In

20 conferring, the Challenging Party must explain the basis for its belief that the confidentiality

21 designation was not proper and must give the Designating Party an opportunity to review the

22 designated material, to reconsider the circumstances, and, if no change in designation is offered, to

23 explain the basis for the chosen designation. A Challenging Party may proceed to the next stage

24 of the challenge process only if it has engaged in this meet and confer process first or establishes

25 that the Designating Party is unwilling to participate in the meet and confer process in a timely

26 manner.

27                6.3   Judicial Intervention. If the Parties cannot resolve a challenge without court

28 intervention, the Designating Party shall file and serve a motion to retain confidentiality under Civil


     67827295v1
                                                         6
                                          STIPULATED PROTECTIVE ORDER
 1 Local Rule 251 (and in compliance with Civil Local Rule 141, if applicable) within 21 days of the

 2 initial notice of challenge or within 14 days of the parties agreeing that the meet and confer process

 3 will not resolve their dispute, whichever is earlier. Each such motion must be accompanied by a

 4 competent declaration affirming that the movant has complied with the meet and confer

 5 requirements imposed in the preceding paragraph. Failure by the Designating Party to make such a

 6 motion including the required declaration within 21 days (or 14 days, if applicable) shall

 7 automatically waive the confidentiality designation for each challenged designation. In addition, the

 8 Challenging Party may file a motion challenging a confidentiality designation at any time if there is

 9 good cause for doing so, including a challenge to the designation of a deposition transcript or any
10 portions thereof. Any motion brought pursuant to this provision must be accompanied by a

11 competent declaration affirming that the movant has complied with the meet and confer

12 requirements imposed by the preceding paragraph.

13                The burden of persuasion in any such challenge proceeding shall be on the Designating
14 Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

15 unnecessary expenses and burdens on other parties) may expose the Challenging Party to

16 sanctions. Unless the Designating Party has waived the confidentiality designation by failing to

17 file a motion to retain confidentiality as described above, all parties shall continue to afford the

18 material in question the level of protection to which it is entitled under the Producing Party’s

19 designation until the court rules on the challenge.

20 7.             ACCESS TO AND USE OF PROTECTED MATERIAL

21                7.1    Basic Principles. A Receiving Party may use Protected Material that is disclosed or

22 produced by another Party or by a Non-Party in connection with this case only for prosecuting,

23 defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

24 the categories of persons and under the conditions described in this Order. When the litigation has

25 been terminated, a Receiving Party must comply with the provisions of Section 13 below (FINAL

26 DISPOSITION).

27                Protected Material must be stored and maintained by a Receiving Party at a location and in

28 a secure manner that ensures that access is limited to the persons authorized under this Order.


     67827295v1
                                                          7
                                           STIPULATED PROTECTIVE ORDER
 1                7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

 2 by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

 3 information or item designated “CONFIDENTIAL” only to:

 4                (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees

 5 of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information

 6 for this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is

 7 attached hereto as Exhibit A;

 8                (b) the officers, directors, and employees (including House Counsel) of the Receiving

 9 Party to whom disclosure is reasonably necessary for this litigation and who have signed the
10 “Acknowledgment and Agreement to Be Bound” (Exhibit A);

11                (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
12 reasonably necessary for this litigation and who have signed the “Acknowledgment and

13 Agreement to Be Bound” (Exhibit A);

14                (d) the court and its personnel;
15                (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and
16 Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

17 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

18                (f) during their depositions, witnesses in the action to whom disclosure is reasonably
19 necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

20 unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

21 deposition testimony or exhibits to depositions that reveal Protected Material must be separately

22 bound by the court reporter and may not be disclosed to anyone except as permitted under this

23 Stipulated Protective Order;

24                (g) the author or recipient of a document containing the information or a custodian or
25 other person who otherwise possessed or knew the information; and

26                (h) any other person with the prior written consent of the Designating Party.
27                //
28                //


     67827295v1
                                                            8
                                            STIPULATED PROTECTIVE ORDER
 1 8.             PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

 2                LITIGATION

 3                If a Party is served with a subpoena or a court order issued in other litigation that compels

 4 disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party

 5 must:

 6                (a) promptly notify in writing the Designating Party. Such notification shall include a

 7 copy of the subpoena or court order;

 8                (b) promptly notify in writing the party who caused the subpoena or order to issue in the

 9 other litigation that some or all of the material covered by the subpoena or order is subject to this
10 Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

11                (c) cooperate with respect to all reasonable procedures sought to be pursued by the
12 Designating Party whose Protected Material may be affected.

13                If the Designating Party timely seeks a protective order, the Party served with the subpoena
14 or court order shall not produce any information designated in this action as “CONFIDENTIAL”

15 before a determination by the court from which the subpoena or order issued, unless the Party has

16 obtained the Designating Party’s permission. The Designating Party shall bear the burden and

17 expense of seeking protection in that court of its confidential material – and nothing in these

18 provisions should be construed as authorizing or encouraging a Receiving Party in this action to

19 disobey a lawful directive from another court.

20 9.             A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

21                LITIGATION

22                (a) The terms of this Order are applicable to information produced by a Non-Party in this

23 action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in

24 connection with this litigation is protected by the remedies and relief provided by this Order.

25 Nothing in these provisions should be construed as prohibiting a Non-Party from seeking

26 additional protections.

27                (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

28 Party’s confidential information in its possession, and the Party is subject to an agreement with the


     67827295v1
                                                            9
                                            STIPULATED PROTECTIVE ORDER
 1 Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

 2                       (1) promptly notify in writing the Requesting Party and the Non-Party that some or

 3 all of the information requested is subject to a confidentiality agreement with a Non-Party;

 4                       (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order

 5 in this litigation, the relevant discovery request(s), and a reasonably specific description of the

 6 information requested; and

 7                       (3) make the information requested available for inspection by the Non-Party.

 8                (c) If the Non-Party fails to object or seek a protective order from this court within 14

 9 days of receiving the notice and accompanying information, the Receiving Party may produce the
10 Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely

11 seeks a protective order, the Receiving Party shall not produce any information in its possession or

12 control that is subject to the confidentiality agreement with the Non-Party before a determination

13 by the court. Absent a court order to the contrary, the Non-Party shall bear the burden and

14 expense of seeking protection in this court of its Protected Material.

15 10.            UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

16                If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

17 Material to any person or in any circumstance not authorized under this Stipulated Protective

18 Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the

19 unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected

20 Material, (c) inform the person or persons to whom unauthorized disclosures were made of all the

21 terms of this Order, and (d) request such person or persons to execute the “Acknowledgment and

22 Agreement to Be Bound” that is attached hereto as Exhibit A.

23 11.            INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

24                MATERIAL

25                When a Producing Party gives notice to Receiving Parties that certain inadvertently

26 produced material is subject to a claim of privilege or other protection, the obligations of the

27 Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This

28 provision is not intended to modify whatever procedure may be established in an e-discovery order


     67827295v1
                                                           10
                                            STIPULATED PROTECTIVE ORDER
 1 that provides for production without prior privilege review. Pursuant to Federal Rule of Evidence

 2 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a

 3 communication or information covered by the attorney-client privilege or work product protection,

 4 the parties may incorporate their agreement in the stipulated protective order submitted to the

 5 court.

 6 12.            MISCELLANEOUS

 7                12.1   Right to Further Relief. Nothing in this Order abridges the right of any person to

 8 seek its modification by the court in the future.

 9                12.2   Right to Assert Other Objections. By stipulating to the entry of this Protective Order
10 no Party waives any right it otherwise would have to object to disclosing or producing any

11 information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

12 Party waives any right to object on any ground to use in evidence of any of the material covered by

13 this Protective Order.

14                12.3   Filing Protected Material. Without written permission from the Designating Party or
15 a court order secured after appropriate notice to all interested persons, a Party may not file in the

16 public record in this action any Protected Material. A Party that seeks to file under seal any

17 Protected Material must comply with Civil Local Rule 141. Protected Material may only be filed

18 under seal pursuant to a court order authorizing the sealing of the specific Protected Material at

19 issue. Pursuant to Civil Local Rule 141, a sealing order will issue only upon a request establishing

20 that the Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled to

21 protection under the law.

22 13.            FINAL DISPOSITION

23                Within 60 days after the final disposition of this action, as defined in Section 4

24 (DURATION), each Receiving Party must return all Protected Material to the Producing Party or

25 destroy such material. As used in this subdivision, “all Protected Material” includes all copies,

26 abstracts, compilations, summaries, and any other format reproducing or capturing any of the

27 Protected Material. Whether the Protected Material is returned or destroyed, the Receiving Party

28 must submit a written certification to the Producing Party (and, if not the same person or entity, to


     67827295v1
                                                           11
                                            STIPULATED PROTECTIVE ORDER
 1 the Designating Party) by the 60 day deadline that (1) identifies (by category, where appropriate)

 2 all the Protected Material that was returned or destroyed and (2) affirms that the Receiving Party

 3 has not retained any copies, abstracts, compilations, summaries or any other format reproducing or

 4 capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled to

 5 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,

 6 legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work

 7 product, and consultant and expert work product, even if such materials contain Protected

 8 Material. Any such archival copies that contain or constitute Protected Material remain subject to

 9 this Protective Order as set forth in Section 4 (DURATION).
10

11 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

12

13 DATED: April 1, 2020                           _/s/ Thiago M. Coelho__________________
                                                  Attorneys for Plaintiff Valerie Brooks
14

15
     DATED: April 1, 2020                         _/s/ Matthew S. Kenefick________________
16                                                Attorneys for Defendant M.A.C. Cosmetics Inc.

17
     IT IS SO ORDERED.
18

19
     DATED: April 1, 2020                         /s/ John A. Mendez____________
20                                                Hon. John A. Mendez
                                                  United States District Court Judge
21

22

23

24

25

26

27

28


     67827295v1
                                                     12
                                      STIPULATED PROTECTIVE ORDER
 1                                                      EXHIBIT A

 2                           ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3                I, _____________________________ [print or type full name], of

 4 ________________________________ [print or type full address], declare under penalty of

 5 perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 6 issued by the United States District Court for the Eastern District of California on __________

 7 [date] in the case of Valerie Brooks v. M.A.C. Cosmetics Inc., et al., Case No. 2:19-cv-01823-

 8 JAM-KJN. I agree to comply with and to be bound by all the terms of this Stipulated Protective

 9 Order and I understand and acknowledge that failure to so comply could expose me to sanctions
10 and punishment in the nature of contempt. I solemnly promise that I will not disclose in any

11 manner any information or item that is subject to this Stipulated Protective Order to any person or

12 entity except in strict compliance with the provisions of this Order.

13                I further agree to submit to the jurisdiction of the United States District Court for the
14 Eastern District of California for the purpose of enforcing the terms of this Stipulated Protective

15 Order, even if such enforcement proceedings occur after termination of this action.

16                I hereby appoint __________________________ [print or type full name] of
17 _______________________________________ [print or type full address and telephone number]

18 as my California agent for service of process in connection with this action or any proceedings

19 related to enforcement of this Stipulated Protective Order.

20

21 Date: ______________________________________

22

23 City and State where sworn and signed: _________________________________

24

25 Printed name: _______________________________

26

27 Signature: __________________________________

28


     67827295v1
                                                            13
                                            STIPULATED PROTECTIVE ORDER
